Citation Nr: 1033656	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for genu 
recurvatum, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected genu recurvatum, right knee, 
is currently assigned the maximum evaluation pursuant to 
Diagnostic Code 5263.

2.  The Veteran's service-connected arthritis, right knee, is 
manifested by arthritis of the right knee with limitation of 
extension to 5 degrees, and flexion limited to 80 degrees.  

3.  Objective range of motion testing did not demonstrate flexion 
to 45 degrees or less, nor was extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
genu recurvatum, right knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5263 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
arthritis of the right knee, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in April 2009, 
issued prior to the initial adjudication of his claims, informed 
the Veteran of the information necessary to substantiate his 
claims.  He was also informed of the evidence VA would seek on 
his behalf and the evidence he was expected to provide.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  This letter also informed of the information 
necessary to establish an effective date or disability rating.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased- compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life].  However, the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 2009). 

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the current severity of his service-
connected right knee disabilities in November 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The VA opinion obtained in this case is adequate, as the 
examination report is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The VA examination report is thorough and consistent 
with applicable rating criteria.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disability resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2009).  

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 
4.40, 4.45 (2009).

The Veteran is currently service connected for genu recurvatum, 
right knee, as well as arthritis, right knee, each evaluated at 
10 percent disabling.  He contends that a higher rating is 
warranted for each service-connected disability.  

Genu recurvatum, per Diagnostic Code 5263, is rated at 10 percent 
disabling, when objectively demonstrated with weakness and 
insecurity with weight bearing.  A rating of 10 percent is the 
maximum rating for this disability per the Diagnostic Code.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint, pursuant to Diagnostic Code 5010.  
When limitation of motion would be non-compensable under a 
limitation-of-motion code, but there is at least some limitation 
of motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
criteria for rating traumatic arthritis under this code directs 
that the evaluation of arthritis be conducted under Diagnostic 
Code 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  When, however, the limitation of motion is non-
compensable under the appropriate codes, a rating of 10 percent 
may be applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010, Note 1.

With respect to limitation of motion, normal range of knee motion 
is 140 degrees of flexion and zero degrees of extension.  See 38 
C.F.R. § 4.71, Plate II (2009).  Limitation of motion of the knee 
is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2009).  Diagnostic Code 5260 is applicable when the 
evidence demonstrates limitation of flexion.  Diagnostic Code 
5260 provides for a 10 percent evaluation when flexion is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).  

Diagnostic Code 5261 provides for a 10 percent evaluation when 
extension is limited to 10 degrees.  A 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 percent 
evaluation may be assigned where the evidence shows extension 
limited to 20 degrees.  For a 40 percent evaluation, extension 
must be limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
See Id.

With respect to instability, Diagnostic Code 5257 provides for a 
10 percent evaluation where there is mild recurrent subluxation 
or lateral instability, a 20 percent evaluation where there is 
moderate recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the Board 
must evaluate the evidence of record and reach a decision that is 
equitable and just.  See 38 C.F.R. § 4.6 (2009).

Following a review of VA outpatient treatment reports, dated from 
December 2001 through June 2009, the Board notes that decreased 
range of motion, right knee, was observed in August 2007 and 
February 2008, however a measurement of flexion and extension was 
not provided.  Crepitus was reported in August 2007 as well.  
However, the Veteran's remaining VA treatment records note that 
his range of motion, right knee, was intact.

Private treatment reports, dated February 2009 and March 2009, 
noted complaints of right knee pain.  The Veteran also reported 
intermittent swelling.  During the second examination, he noted 
that he wore a knee brace, and that the brace helped to alleviate 
his symptoms.  Range of motion, during each visit, was from 5 to 
120 degrees.  See Private Reports, February 3, 2009; March 17, 
2009. 

In this case, the Veteran was afforded a VA examination in 
November 2009.  At that time, the Veteran complained of pain and 
stiffness in the right knee, however he did not report giving 
way, instability, weakness, incoordination, locking, dislocation, 
or subluxation.  Crepitus was present, as was bony joint 
enlargement.  There were no symptoms of inflammation on 
examination.  Joint ankylosis was not observed, nor was 
instability, clicks or snaps, patellar abnormality, abnormal 
tendons or bursae, meniscus abnormality, grinding, or any other 
knee abnormality.  Objective testing revealed extension to 0 
degrees (normal), and flexion to 80 degrees.  There was no 
objective evidence of pain following repetitive motion, nor was 
there any additional limitation after three repetitions.  

X-rays of the right knee revealed moderate degenerative joint 
disease, mainly in the medial compartment, with suspected 
osteochondral defects in the medial femoral condyle.  See VA 
examination report, November 2009.

After careful review of the record, the Board finds that the 
medical evidence of record supports the current evaluation of 10 
percent for genu recurvatum, as well as for arthritis, right 
knee, pursuant to Diagnostic Code 5010, as some limitation of 
motion (limitation of extension to 5 degrees and flexion to 80 
degrees) has been demonstrated on objective testing.  However, 
the Veteran is not entitled to a 20 percent disability rating 
pursuant to either code, as x-ray evidence of arthritis in two or 
more major joints of the right leg, and incapacitating 
exacerbations, have not been demonstrated.  As such, a higher 
rating under Diagnostic Code 5010 is not applicable in this case.  
Further, a higher rating is not available per Diagnostic Code 
5263, thus a rating in excess of 10 percent for genu recurvatum 
is not warranted.

With respect to range of motion, while the November 2009 VA 
examination report noted slight limitation of flexion of the 
right knee, flexion limited to 60 degrees or less has not been 
demonstrated on objective testing.  As such, an additional, non-
compensable rating is not warranted for limitation of flexion 
pursuant to Diagnostic Code 5260.  Further, private medical 
reports dated February and March 2010 demonstrated findings of 
limitation of extension to 5 degrees.  However, an additional, 
compensable rating is not warranted for loss of range of motion 
pursuant to Diagnostic Code 5261, as the record does not show 
limitation of extension to 10 degrees.  As such, an evaluation of 
10 percent under either Diagnostic Code 5260 or 5261 is not 
warranted at this time.

As there were no reports or findings of instability, the Board 
finds that a separate or higher rating under Diagnostic Code 5257 
is not warranted.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's service-
connected right knee disability.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  In 
this regard, the Board observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or removal 
of the semilunar cartilage.  In addition, as the evidence of 
record fails to demonstrate ankylosis or impairment of the tibia 
or fibula, the Veteran is not entitled to a separate or higher 
rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that 
the Veteran has some limitation of right knee motion, there is a 
lack of objective medical evidence showing that the Veteran 
suffers any additional measurable functional loss and/or 
limitation of motion during flare-ups or with use above and 
beyond the limitation already considered.  In fact, the most 
recent VA examination of record noted that pain was taken into 
account during range of motion testing, and that there was no 
additional limitation of motion following repetitive testing.

The Board lastly has considered whether the claim should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
may be approved, provided the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

A review of the record reveals that the RO declined to refer the 
evaluation of the Veteran's disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule. Id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement to a 
higher evaluation.  In this instance, the rating criteria are not 
inadequate.  A higher rating is available for each disability 
under the Diagnostic Code, however, the Veteran simply does not 
meet those criteria.  Therefore, the Board finds no basis for 
further action on this question with regard to this issue.  

With regard to the Veteran's claim for increased evaluations for 
genu recurvatum and arthritis, right knee, the evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA regulations. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is 
against these claims, and therefore they must be denied.

 
ORDER

Entitlement to an evaluation in excess of 10 percent for genu 
recurvatum, right knee, is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis, right knee, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


